Exhibit 10.1

 



CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 



FIRST AMENDED AND RESTATED EXCLUSIVE SUPPLY AGREEMENT

 

This First Amended and Restated Exclusive Supply Agreement (“Agreement”) is
hereby made effective on this 18th day of July, 2014 (“Effective Date”), between
Myos Corporation, a Nevada Corporation, having an address of Cedar Knolls, NJ
07927 (hereinafter “Customer”) and DIL Technologie GmbH, a German Company having
a business address at Prof.-von-Klitzing-Str. 7, D – 49610 Quakenbrück, Germany
(“Manufacturer”), and is intended to amend and replace the Exclusive Supply
Agreement entered into between the Parties on June 24, 2013 in its entirety.

 

WHEREAS, the Parties agree as follows:

 

  1. WORK

 

  Manufacturer agrees to use its best efforts to perform the work (hereinafter
“Work”) pursuant to ongoing and regular supply terms discussed and agreed upon
between the Parties, as initially determined herein. The Parties agree Work
shall mean the procurement of fertilized chicken egg yolk, via a process and
form as defined in Exhibit A (the “Product”).

 

  From time to time, as requested by Customer, Manufacturer may further process,
blend or otherwise modify the Product either directly, or through a third party.
In particular, Customer may request, and Manufacturer shall produce, the Product
in a blended form such as the blended form defined in Exhibit B (the “Blended
Product”). The Parties shall work together in good faith in the event any other
forms of Product are requested.

 

  2. REQUIREMENTS FOR PURCHASING



  

    2.1 Ongoing and Regular Order Commitments

 

  The Parties agree that an ongoing and regular supply order will yield the most
cost effective pricing and supply efficiency. As such, the Parties agree the
Manufacturer will manufacture a set quantity of the Product on a monthly basis,
and have such Product available for shipment upon completion thereof.

 

  2.1.1        Remainder of [***]

 

From the Effective Date of this Agreement, through [***], the Parties agree
approximately [***] kg of Product shall be manufactured and delivered to
Customer, with approximately even amounts shipped monthly (i.e., approx. [***]
kg/month).

 



  2.1.2         Calendar Years [***]

 

For each of calendar years [***], the Parties agree to a minimum of [***] kg of
Product shall be manufactured and delivered to Customer, with approximately even
amounts shipped monthly (i.e., approx. [***] kg/month).

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

    2.2 Modifications to Quantity or Form of Product.

 

In the event the Customer requests an increase in the quantity of Product, the
Customer must make such request in writing or via electronic mail, and the
Manufacturer shall notify the Customer of the approximate lead time, not to
exceed three months, necessary to implement such a change. The Parties agree to
work together in good faith to implement any necessary changes in the order
quantity as expeditiously and cost effectively as possible. The Parties
acknowledge and agree Manufacturer’s current maximum capacity for manufacturing
the Product for Customer is approximately [***] kg/month, and upon request and
reasonable notice, Manufacturer can increase capacity to such amounts.

 



    2.3 Exclusivity

  

During the Term of this Agreement, the Parties agree Manufacturer shall only
manufacture, develop or produce Product for Customer or for Customer’s
commercial benefit, if specifically authorized by Customer. However, nothing
herein shall preclude Manufacturer from using Product for non-commercial
purposes to further its own research advancements.

 



  3. SHIPMENTS



  

All Products delivered pursuant to the terms of this Agreement shall be suitably
packed for shipment in accordance with industry standards in sealed
containers/bags, marked for shipment to Customer’s requested destination, and
delivered to a carrier or forwarding agent, as determined by Customer. Shipment
will be F.O.B at Manufacturer, or Manufacturer’s designated facility, and all
freight, insurance, and other shipping expenses, as well as any special packing
expenses not included in the original price quotation for the Products will be
paid by Customer.

 



  4. cGMP COMPLIANCE, CERTIFICATE OF ANALYSIS AND WARRANTIES

 



  4.1 cGMP Compliance

 

Manufacturer agrees that all Products made hereunder shall be manufactured in
accordance with cGMP Compliance standards. In particular, Manufacturer agrees to
comply with cGMP batch record keeping standard as set forth by German Good
Manufacturing Practice standards for foodstuffs. The Parties agree the resulting
Product or Blended Product shall also be in specific compliance with the
standards set forth in Exhibits C and D, respectively.

 

    4.2 Certificate of Analysis

 

Manufacturer agrees to perform the necessary testing and analysis for each batch
of Product or Blended Product manufactured and provide Customer with a
Certificate of Analysis therewith. Such Certificate of Analysis for each batch
shall include test results for various parameters listed in Exhibits C and D.
Such Certificate of Analysis shall be signed and certified by a qualified
employee of Manufacturer.

 

2

 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

    4.3 Certificate of Veterinarian

  

Manufacturer agrees to obtain the necessary certifications from a licensed
German veterinarian for each batch of Product or Blended Product manufactured
for purposes of exporting the Product from the European Union. Customer shall
notify Manufacturer of the requisite certification standards pertaining to the
importation of egg-based products from the European Union into the United
States.

  

    4.4 Express Warranty

 

(a)Manufacturer warrants that the Product or the Blended Product will conform to
all applicable product specifications as set forth herein and will be free from
contamination, i.e., under the threshold limits established in Exhibit C and
Exhibit D.

 

(b)Upon any failure of a Product or Blended Product to comply with any and all
applicable warranties, the Manufacturer shall promptly replace such quantity of
Product or Blended Product at no additional cost, within thirty (60) days of
written notification of such failure.

 

(c)The warranties outlined in this Agreement are for the benefit of Customer
only and are not assignable.

 

  5.

PAYMENT TERMS, PRODUCT PRICING & CASH UPON SIGNING

 

    5.1 Payment Terms



  

In consideration for the consistency in Product delivery, and discount in
pricing, Customer shall pay for Product in accordance with the following
schedule (within 5 business days of the dates set forth herein):

 



  The Effective Date of this Agreement:   [***] kg   August 1, 2014: [***] kg  
September 1, 2014: [***] kg   October 1, 2014: [***] kg   January 1, 2015: [***]
kg   April 1, 2015: [***] kg   July 1, 2015: [***] kg   October 1, 2015: [***]
kg   January 1, 2016: [***] kg   April 1, 2016: [***] kg   July 1, 2016: [***]
kg   October 1, 2016: [***] kg

  

    5.2 Product Pricing

 

For the period between the Effective Date and [***], the Parties agree the price
per kilogram of Product shall be [***] Euros ([***]€). For the period between
[***], the Parties agree the price per kilogram of Product shall not exceed
[***] Euros ([***]€). Manufacturer shall use its best efforts to reduce such
price through cost savings with its vendors, which it shall pass through to
Customer.

 

In the event Manufacturer is delivering Blended Product to Customer, as set
forth herein, the Parties agree the price per kilogram of Blended Product shall
be [***] Euros and [***] cents ([***]€) for the period between the Effective
Date and [***]. For the period between [***] and [***], the Parties agree the
price per kilogram of Blended Product shall not exceed [***] Euros and [***]
cents ([***]€). Manufacturer shall use its best efforts to reduce such price
through cost savings with its vendors, which it shall pass through to Customer.

 

3

 



 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 



    5.3 True-Up at Each Payment

 

The Parties agree and acknowledge that commencing with the August 1, 2014
payment, the Parties shall “true-up” any outstanding overpayment/underpayment
for Product actually delivered since the previous payment, at the rate
applicable at the time of the advance. For example, if payment is made for [***]
kg on the Effective Date hereof, and as of August 1, 2014, only [***] kg of
Product are manufactured and delivered according to the terms hereunder,
Customer shall have a credit of [***] kg @ [***]€/kg to be applied to the August
1, 2014 payment. In another example, if Customer receives [***] kg of Product
between the Effective Date and [***], Customer shall pay for the additional
[***] kg @ [***]€/kg, plus the advance for the following period.

 

    5.4 Resolution of all Outstanding Balances

 

Any outstanding balance owed by Customer to Manufacturer as of the Effective
Date shall be paid in full by Customer within 10 business days of the Effective
Date hereof.

 

  6. IP ASSIGNMENT & ROYALTIES

 

    6.1 Assignment of U.S. Patent Application

 

Upon execution of this Agreement, Manufacturer shall assign and hereby does
assign United States Patent Application Serial No. 13/765,340 (the “U.S.
Application”) to Customer, including all related rights associated therewith.
Manufacturer shall execute the recordable assignment document (“Assignment”) for
recordation at the United States Patent and Trademark Office (“USPTO”) , as set
forth in Exhibit E, at the time of execution of this Agreement, so that the
Parties may avoid the need to file this Agreement in its entirety with the
USPTO. Manufacturer will execute any additional documents reasonably required to
perfect such assignment recordations as well.

 

    6.2 Royalty Payment

 

Upon expiration of the Term of this Agreement, for a period of [***] years
thereafter (“Royalty Term”), to the extent Customer manufactures a product in
the United States using a method protected by either the patent to issue from
the U.S. Application (hereinafter “Patented Method”), Manufacturer shall be
entitled to a royalty payment from Customer in the amount of [***] dollars
($[***] USD) per kilogram of Product produced by Customer during the Royalty
Term in the United States.

 

In the event Customer manufactures a muscle health product using dried
fertilized egg yolk in either the United States, using a method not covered by
any of the Patented Methods, Manufacturer shall be entitled to a royalty payment
from Customer in the amount of [***] ($[***] USD) per kilogram of Product
produced by Customer during the Royalty Term.

 



4

 

  

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

    6.2.1        Minimum Guaranteed Royalty

 

In consideration for assignment of the U.S. Application herein, Customer shall
commit to a total guaranteed minimum royalty payment to Manufacturer of [***]
dollars ($[***] USD). In the event the royalty payment, based on the terms
above, falls short of the guaranteed minimum amount, Customer shall pay the
difference between the guaranteed minimum amount, and any actual amount paid,
within thirty (30) days from the end of the Royalty Term.

 

    6.2.2         Maximum Royalty

 

During the Royalty Term, the Parties agree the maximum royalty amount Customer
shall pay in consideration for assignment of the U.S. Application herein shall
be [***] dollars ($[***] USD). For sake of clarity, over the course of the
Royalty Term, in the event Customer pays royalties to Manufacturer under this
Section 6 in the amount of [***] dollars ($[***] USD), no further royalties
shall be due to Manufacturer for any purpose whatsoever.

 

    6.3 Right of First Refusal to EU Patent Rights

 

Manufacturer is the owner of European Patent No. 12171561 (the “EP Patent”),
which covers substantially similar subject matter as the U.S. Application, and
as of the Effective Date, is valid in several European jurisdictions. The
Parties agree, in the event a third party expresses bona fide interest in EU
Patent (i.e., either to license or acquire the EU Patent) and Manufacturer
agrees in principal to the same, at any time during the validity of the EU
Patent, Manufacturer shall notify Customer of the same in writing, and shall
offer Customer a right of first refusal to any potential transaction involving
the EU Patent. Customer shall have one hundred twenty (120) days from the
receipt of the written notice to review, analyze, and consider accepting its
right of first refusal to such terms for the EU Patent. Manufacturer agrees any
assignment or licensing of rights to the EU Patent to any third party, without
following the right of first refusal terms herein, shall render such assignment
or license null and void.

 

  7. TERM AND TERMINATION

 

    7.1 Term

 

The term of this Agreement shall commence on the Effective Date, and shall
continue through December 31, 2016. Upon request from Customer, this Agreement
may be renewed for subsequent one year terms indefinitely unless terminated by
either party giving thirty (90) days written notice prior to the expiration of
any renewal term.

 

    7.2 Termination

 

This Agreement may only be terminated by either party for cause upon written
notice to the other party of a material breach hereof, or upon written agreement
of the Parties. Upon receipt of such notification, the breaching party shall be
permitted Sixty (60) days to cure any such breach. If after such sixty (60) days
period the breaching party has not cured such breach, then the non-breaching
party may terminate this Agreement immediately upon sending written notification
of the same to the breaching party. Termination of this Agreement shall not
affect the obligations of either Party that exist as of the date of termination.

 



5

 



 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

  8. LIMITATIONS OF LIABILITY

 

    8.1 Patents, Copyrights, Trade Secrets, Other Proprietary Rights

 

Each Party (“Indemnifying Party”) shall defend, indemnify, and hold harmless the
other Party (“Indemnified Party”) from all claims, costs, damages, judgments,
and attorney’s fees resulting from or arising out of any alleged and/or actual
infringement or other violation of intellectual property rights in connection
with the performance by the Indemnifying Party of its obligations under this
Agreement (“Intellectual Property Rights”). The Indemnified Party shall promptly
notify the Indemnifying Party in writing of the initiation of any such claims.
In the event of any litigation, suit or other proceedings relating to or
concerning such Intellectual Property Rights, the Indemnified Party shall permit
the Indemnifying Party to assume the defense thereof, and cooperate with the
Indemnifying Party with respect to such defense. If the Indemnifying Party
elects not to assume the defense, the Indemnified Party shall have the right to
seek, and have the Indemnifying Party pay for separate counsel representing the
interests of Indemnified Party. Further, any and all settlements regarding such
Intellectual Property Rights shall be approved in writing by an authorized
representative of Indemnified Party.

 

THE FOREGOING STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

    8.2 No Other Liability

 

INDEPENDENT OF OR UNDER THE EXPRESS WARRANTIES CREATED UNDER THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT OR THE SALE OF PRODUCTS, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE POSSIBILITY OF
NEGLIGENCE, INTENTIONAL MISCONDUCT OR STRICT LIABILITY), OR OTHERWISE, EVEN IF
THE ONE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND
EVEN IF ANY OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL
PURPOSE, IT BEING ACKNOWLEDGED BY THE PARTIES THAT THIS LIMITATION OF LIABILITY
IS ESSENTIAL CONSIDERATION FOR ENTERING INTO AND PERFORMANCE OF THIS AGREEMENT.

 

    8.3 Customer Responsible for U.S. Liability

 

Notwithstanding any of the above paragraphs, and for the avoidance of doubt,
with the exception of willful or intentional acts or gross misconduct of
Manufacturer, Customer shall be responsible for any liability occurring within
the United States, arising from Manufacturer’s manufacture of Products in
accordance with the terms of this Agreement.

 

  9. RESEARCH AND DEVELOPMENT COLLABORATION

 

The Parties agree the Research and Development Services Agreement, entered into
between the Parties on September 20, 2013, shall remain in full force and effect
for the duration of the term thereof, including all amendments formally made in
writing and executed by both Parties.

  



6

 



 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”



 

  10. MISCELLANEOUS

 

    10.1 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties with respect
to the transactions contemplated hereby and supersedes all prior agreements and
understandings between the parties relating to such transactions, unless such
prior agreements are expressly identified herein as remaining in full force and
effect. Each Party shall hold the existence and terms of this Agreement
confidential, unless it obtains the other Party’s express written consent
otherwise, provided that Manufacturer may use Customer’s name as a reference
unless otherwise instructed in writing by Customer.

 

    10.2 Amendments

 

This Agreement may be amended only by a writing executed by authorized
representatives of both parties.

  

    10.3 Independent Contractor

 

Neither party shall, for any purpose, be deemed to be an agent of the other
party nor shall the relationship between the parties only be that of independent
contractors. Neither party shall have any right or authority to assume or create
any obligations or to make any representations or warranties on behalf of any
other party, whether express or implied, or to bind the other party in any
respect whatsoever.

 

    10.4 Expenses

 

In the event a dispute between the parties hereunder with respect to this
Agreement must be resolved by litigation or other proceeding or a party must
engage an attorney to enforce its right hereunder, the prevailing party shall be
entitled to receive reimbursement for all associated reasonable costs and
expenses (including, without limitation, attorney’s fees) from the other party.

 

    10.5 Governing Law

 

This Agreement shall be governed by and construed under the laws of the United
Kingdom.

 

    10.6 Assignment

 

(a)Neither party shall assign or transfer this Agreement, except as expressly
provided herein, without the prior written consent of the other party; provided,
however, that a Party may transfer or assign its rights and obligations under
this Agreement in connection with a merger, reorganization, consolidation or
sale of all or substantially all of its assets.

 

(b)This Agreement shall be binding upon and inure to the benefit of the parties’
successors and assigns as permitted herein.

 



7

 



 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 



    10.7 Customer’s Confidential Information

 

The Parties agree the Mutual Non-Disclosure Agreement executed between them
prior to the date hereof, shall be incorporated herein as if written in full
herein.

 

    10.8 Notice

 

Any notice or other communication required or permitted hereunder shall, unless
otherwise provided herein, be made in writing and shall be delivered personally
or sent by an overnight delivery or courier service, by certified or registered
mail (postage prepaid), by telegraph, by telex, by facsimile transmission, or by
email to the address first specified in this Agreement or to such other address
as either party may designate. Such notice or other communication shall be
deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission, or, if sent by overnight delivery or courier service,
the day after sent, or if mailed, (3) days after the date of deposit in the
mails.

 

    10.9 Other

 

If any term or provision of the Agreement is declared to be invalid or
unenforceable, it shall be deemed to be omitted or modified to the extent
necessary to render it valid or enforceable, and the remainder of this Agreement
shall continue in full force and effect. Failure of either party to enforce any
provision hereof shall not be construed as a waiver thereof or prevent
enforcement on any other occasion or of any other provisions. Headings are for
reference only; and the use of the singular and plural number shall each be
deemed to include the other as indicated by the context. All provisions in this
Agreement which by their language, nature or context are intended to survive,
such as without limitation, payment limitation of liability and indemnification
provisions, shall survive any termination of this Agreement.

 

    10.10 FORCE MAJEURE

 

In the event that either party is prevented from performing or is unable to
perform any of its obligations under this Agreement (other than a payment
obligation) due to any Act of God, fire, casualty, flood, earthquake, war,
strike, lockout, epidemic, destruction of production facilities, riot,
insurrection, material unavailability, electricity or other utility or
telecommunication outage or suspension of services, or any other cause beyond
the reasonable control of the party (or its selected vendors, affiliates, or the
like) invoking this section, and if such party shall have used its best efforts
to mitigate its effects, such party shall give prompt written notice to the
other party, its performance shall be excused, and the time for the performance
shall be extended for the period of delay or inability to perform due to such
occurrences. Regardless of the excuse of Force Majeure, if such party is not
able to perform within forty-five (45) days after such event, the other party
may terminate this Agreement.

 



8

 



 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***” 

 

ACCEPTED AND AGREED TO:

 



FOR MYOS CORPORATION   FOR D.I.L.:           By:   /s/ Peter Levy   By:   /s/
Volker Heinz Printed Name: Peter Levy   Printed Name: Volker Heinz Title:
President   Title: CEO



 

9

 

